ORIGINAL                                              06/15/2021



                                                                                   Case Number: PR 21-0005
         IN THE SUPREME COURT OF THE STATE OF MONTANA

                                     PR 21-0005
                                                                          FILED
                                                                           JUN 1 5 2021
                                                                         Bowen Greenwood
IN RE THE MOTION OF STEPHEN H.                                         Clerk of Supreme Coun
                                                                          State of Montana
"GREG"OVERSTREET FOR ADMISSION                                       ORDER
TO THE BAR OF THE STATE OF
MONTANA




      Stephen H."Gree Overstreet has filed a motion for admission to the Bar of the
State of Montana pursuant to Rule V of the Rules for Admission, Admission on Motion.
The Bar Admissions Administrator of the State Bar of Montana has informed the Court
that the Commission on Character and Fitness has certified that Overstreet has provided
the necessary documentation and has satisfied the requirements prerequisite to admission
on motion under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Stephen H."Gree Overstreet may be sworn in to the practice oflaw in the
State of Montana. Arrangements for swearing in may be made by contacting the office of
the Clerk of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this         day of June, 2021.
    •,?(/

     fx6




           Justices




2